


EXHIBIT 10
NAVISTAR INTERNATIONAL CORPORATION
AND CONSOLIDATED SUBSIDIARIES
______________________________


MATERIAL CONTRACTS
The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation are incorporated herein by reference.
10.88
Side Agreement, dated as of June 23, 2014, by and among the Company and Carl C.
Icahn, Icahn Partners Master Fund LP, Icahn Offshore LP, Icahn Partners LP,
Icahn Onshore LP, Beckton Corp., Hopper Investments LLC, Barberry Corp., High
River Limited Partnership, Icahn Capital LP, IPH GP LLC, Icahn Enterprises
Holdings L.P. and Icahn Enterprises G.P. Inc. Filed as Exhibit 10.1 to Form 8-K
dated June 23, 2014 and filed on June 24, 2014. Commission File No. 001-09618.




 
 
10.89
Side Agreement, dated as of June 23, 2014, by and among the Company and Mark H.
Rachesky, M.D., MHR Holdings LLC, MHR Fund Management LLC, MHR Institutional
Advisors III LLC, MHR Capital Partners Master Account LP, MHR Capital Partners
(100) LP, MHR Advisors LLC, and MHR Institutional Partners III LP. Filed as
Exhibit 10.2 to Form 8-K dated June 23, 2014 and filed on June 24, 2014.
Commission File No. 001-09618.




 
 
 
10.90
Amendment No. 2 to the Amended and Restated ABL Credit Agreement and the Amended
and Restated Security Agreement, dated July 3, 2014, among Navistar, Inc., as
Borrower, the financial institutions party thereto, and Bank of America, N.A.,
as Administrative Agent. Filed as Exhibit 10.1 to Form 8-K dated July 3, 2014
and filed on July 23, 2014. Commission File No. 001-09618.
 
The following documents of Navistar International Corporation, its principal
subsidiary, Navistar, Inc., and its indirect subsidiary, Navistar Financial
Corporation, are filed herewith:


*10.91
Form of Revised Amended and Restated Executive Severance Agreement with all
executive officers other than the CEO dated January 1, 2014.



* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

E-2

--------------------------------------------------------------------------------




Exhibit 10.91


REVISED AND AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT
This Executive Severance Agreement (the “Agreement”), amended and restated as of
January 1, 2014 (the “Effective Date”), is between and among Navistar
International Corporation, a Delaware corporation (the “Company”), its principal
operating subsidiary, Navistar, Inc., a Delaware corporation (“NAVISTAR, INC.”),
and [NAME] (the “Executive”) (each a “Party” and collectively, the “Parties”).
For purposes of this Agreement, “NIC” shall mean the Company and all of its,
direct or indirect, wholly-owned subsidiaries, including, without limitation,
NAVISTAR, INC., and “NAVISTAR, INC.” shall mean only Navistar, Inc., unless the
context clearly indicates the contrary. This Agreement shall not become
effective prior to the execution of a written release agreement in a form
acceptable to the Company and substantially in the form attached hereto as
Exhibit A hereto and the expiration (without revocation) of the revocation
period applicable to such release (the “Initial Release”).


WITNESSETH


WHEREAS, NIC wishes to assure stability and continuity of its senior management
and recognizes that organizational changes, including a Change in Control of the
Company or NAVISTAR, INC. as defined in paragraph 3 below, may occur, and that
the possibility of such changes negatively affects or may negatively affect the
retention of senior management personnel of NIC, the decision-making and
performance of such personnel with respect to such organizational changes, and
the effectiveness of retention and incentive features or other elements of the
executive compensation programs of NIC; and


WHEREAS, the Executive desires to achieve a degree of certainty as to his or her
rights to compensation and benefits if his or her employment is terminated under
certain conditions during the Agreement Period defined in paragraph 2 below.


NOW, THEREFORE, this Agreement is made to fulfill NIC’s objectives in a manner
that serves the best interests of NIC and the Company’s stockholders by
providing the Executive with certain separation payments and benefits in the
event of a “Termination” as defined in paragraph 4 below during the Agreement
Period. Accordingly, the Company, NAVISTAR, INC., and the Executive mutually
agree as follows:


1.    Implementation of Agreement.


(a)This Agreement shall become effective as of the Effective Date, as set forth
above, and shall be the sole and exclusive agreement between the Parties hereto
with regard to separation payments and benefits provided by NIC to the
Executive. All stock options, restricted stock, or such other equity-based
compensation of the Company granted or awarded to the Executive shall be
governed by the respective plans and agreements pursuant to which they were
granted or awarded. Except as provided in paragraph 5 below, any pension
benefits, welfare benefits, or such other benefits due to the Executive upon his
or her termination of employment shall be governed by the respective
NIC-sponsored benefit plans, programs, or policies pursuant to which they are
accrued and/or provided.


(b)    This Agreement is not an employment contract, and it does not alter the
Executive’s status as an at-will employee of NIC. The Executive may terminate
his or her employment with NIC at any time, and NIC retains the right to
terminate the Executive’s employment without notice, at any time, for any
reason. Rather, this Agreement solely prescribes the terms and conditions under
which separation payments and benefits shall be provided to the Executive in the
event of a “Termination” as set forth in paragraph 4(a) or 4(b) below, as
appropriate.


2.    Agreement Period.


For purposes of this Agreement, the “Agreement Period” means the period
beginning on the Effective Date and ending on the earlier of (a) the Expiration
Date (as defined below), and (b) the date on which the Executive dies, becomes
totally and permanently disabled, as determined in accordance with the
applicable NIC-sponsored disability plan or program, voluntarily elects to
terminate

E-3

--------------------------------------------------------------------------------




employment or take retirement (for any reason other than “Good Reason” or
“Constructive Termination” within the meaning of paragraph 4(a) or 4(b),
respectively), or is terminated for “Cause,” as defined in paragraph 4(a). The
term “Expiration Date” means the date that is the third anniversary of the
Effective Date; provided, however, the Expiration Date shall be automatically
extended annually for successive one-year periods starting on the first
anniversary of the Effective Date and on each subsequent anniversary of the
Effective Date, without further action on the part of any Party hereto, unless
the Company or NAVISTAR, INC. has, at least thirty (30) days prior to the
effective date of any such extension, notified the Executive in writing, that
the Agreement shall not be so extended. If a Change in Control occurs during the
Agreement Period, notwithstanding any other provision of this paragraph 2, the
Expiration Date will be the date that occurs eighteen (18) months after the date
of such Change in Control.


3.     Change in Control.


For purposes of this Agreement, a “Change in Control” shall be deemed to have
occurred if, and only if:


i.    any Person or Group, other than an Excluded Person or other than a Group
including an Excluded Person or Persons, is or becomes the Beneficial Owner
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities;


ii.     there occurs any sale or disposition of all or substantially all (more
than 50%) of the assets of the Company or Navistar, Inc. as a going concern to a
person or entity and immediately after the closing of the sale or disposition,
the beneficial owners of the selling entity (as of the day before the closing of
the sale or disposition) own less than 50% of the beneficial equity interests in
the person or entity who purchased or acquired all or substantially all (more
than 50%) of the assets of the Company or Navistar, Inc. as a going concern; or


iii.    as a result of a Control Transaction, the members of the Board of
Directors as of the date of the first public announcement relating to such
Control Transaction (the “Continuing Directors”), together with any new director
whose appointment, nomination, or election by the Continuing Directors (such
director also being a “Continuing Director”) was approved in a resolution by a
vote of at least fifty percent (50%) of the Continuing Directors, shall within
two (2) years of the date of the first public announcement relating to such
Control Transaction, cease to constitute a majority of the Board of Directors.
Notwithstanding any of the foregoing, the sale or disposition of any or all of
the assets or stock of any subsidiary or affiliate of the Company (other than
the sale or disposition of all or substantially all of the assets of Navistar,
Inc., as described above) shall not be deemed a Change in Control.
Beneficial Owner” means: a “beneficial owner”, as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended.


“Control Transaction” means: any cash tender offer, exchange offer, merger or
other business combination, sale of assets, proxy or consent solicitation,
contested election or substantial stock accumulation; other than any of the
foregoing engaged in, conducted or completed, by an Excluded Person.
“Excluded Person” means: (A) Mark H. Rachesky (including his respective
affiliates); (B) Icahn Enterprises LP (including its respective affiliates); and
(C) employee or retiree benefit plans or trusts sponsored or established by the
Company or Navistar, Inc. The term “Excluded Person” shall mean and include any
or all of the persons or entities named or referred to in clause (A), (B) or
(C), individually, collectively, or as a Person or Group.
“Person or Group” means: any “person” or “group” as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended


4.    Termination.


(a)For purposes of this Agreement, subject to remaining provisions of this
paragraph 4, a Termination under this paragraph 4(a) shall occur if, during the
Agreement Period and before the date on which a Change in Control occurs, (i)
the Executive’s employment is involuntarily terminated by NIC for any reason
(other than Cause, or for any other reason that would cause the Agreement Period
to expire under paragraph 2(a), such as death or total and permanent
disability); or (ii) a Good Reason occurs and the Executive both provides notice
to the Company or NAVISTAR, INC. of the existence of the Good Reason within ten
(10) days of its initial existence and, to the extent the Company or NAVISTAR,
INC. either does not remedy such Good Reason within thirty (30) days of
receiving such notice from the Executive of the initial existence of such Good
Reason (for purposes of this paragraph 4(a), the “Cure Period”) or notifies the
Executive in writing prior to the expiration of the Cure Period of its

E-4

--------------------------------------------------------------------------------




unwillingness to remedy such event or condition, terminates his or her
employment with NIC within ten (10) days after either the expiration of such
Cure Period or such earlier date prior to the expiration of the Cure Period on
which the Executive was so notified in writing, as the case may be. For purposes
of this Agreement, “Good Reason” means the occurrence, during the Agreement
Period and before the date on which a Change in Control occurs, of any of the
following events or conditions: (A) NIC reduces the Executive’s base salary by
ten percent (10%) or more (either upon one reduction or during a series of
reductions over a period of time); provided, that such reduction neither
comprises a part of a general reduction for the Executive’s then-current peers
as a group (determined as of the date immediately before the date on which the
Executive becomes subject to such material reduction) nor results from a
deferral of the Executive’s base salary, or (B) (i) a decrease in the
Executive’s organization level; or (ii) a change to the Executive’s reporting
structure that requires the Executive, following the reporting change, to report
to a supervisor whose organization level, post-change, is below the Executive’s
current organizational level; except, in case of each of (A) or (B), in
connection with the involuntary termination of the Executive’s employment for
Cause. In the event of a Termination under this paragraph 4(a), the Executive
shall be paid the separation payments and benefits set forth in paragraph 5(a)
below. If the Executive’s involuntary termination of employment is for Cause, no
separation payments or benefits shall be due or owing by the Company or
NAVISTAR, INC. under paragraph 5(a) below. For purposes of this Agreement, the
term “Cause” means that the reason for the Executive’s involuntary termination
of employment was (I) willful misconduct involving an offense of a serious
nature that is demonstrably and materially injurious to NIC, monetarily or
otherwise, (II) conviction of, or entry of a plea of guilty or nolo contendere
to, a felony as defined by the laws of the United States of America or by the
laws of the State or other jurisdiction in which the Executive is so convicted,
or (III) continued failure to substantially perform required duties for NIC
(other than a failure due to physical or mental disability). For purposes of
determining whether “Cause” exists, no act, or failure to act, on the
Executive’s part will be deemed “willful” unless done, or omitted to be done, by
the Executive not in good faith or done or omitted to be done without
Executive’s reasonable belief that Executive’s act, or failure to act, was in
the best interest of NIC.


(b)    For purposes of this Agreement, subject to remaining provisions of this
paragraph 4, a Termination under this paragraph 4(b) shall occur if, during the
Agreement Period and during the eighteen (18) month period immediately after the
then-most recent Change in Control, (i) the Executive’s employment is
involuntarily terminated by NIC for any reason (other than Cause, or for any
other reason that would cause the Agreement Period to expire under paragraph
2(a), such as death or total and permanent disability); or (ii) a Constructive
Termination occurs and the Executive both provides notice to the Company or
NAVISTAR, INC. of the existence of the Constructive Termination within ninety
(90) days of its initial existence and, to the extent the Company or NAVISTAR,
INC. either does not remedy such Constructive Termination within thirty (30)
days of receiving such notice from the Executive of the initial existence of
such Constructive Termination (for purposes of this paragraph 4(b), the “Cure
Period”) or notifies the Executive in writing prior to the expiration of the
Cure Period of its unwillingness to remedy such event or condition, terminates
his or her employment with NIC within ten (10) days after either the expiration
of such Cure Period or such earlier date prior to the expiration of the Cure
Period on which the Executive was so notified in writing, as the case may be.
For purposes of this Agreement, “Constructive Termination” means the occurrence,
during the Agreement Period and within the eighteen (18) month period
immediately after the then-most recent Change in Control, of any of the
following events or conditions: (A) a material diminution in the Executive’s
authority (including, but not limited to, the budget over which the Executive
retains authority), duties, or responsibilities within NIC in effect immediately
before such Change in Control (including, for example, the failure of the
Executive to continue to report directly to the Board (or the board of directors
(or similar person or body exercising the duties of a board of directors of a
corporation) of an acquirer or successor), if the Executive reported directly to
the Board prior to the then-most recent Change in Control, except in connection
with the involuntary termination of the Executive’s employment for Cause; (B)
NIC reduces the Executive’s base salary or total incentive compensation
opportunity (including annual and long-term incentive compensation) by ten
percent (10%) or more (either upon one reduction or during a series of
reductions over a period of time) as compared to (x) with respect to base
salary, the highest base salary in effect for the Executive during the six-month
period immediately before such Change in Control, (y) with respect to annual
incentive compensation opportunity, the highest annual incentive compensation
opportunity as in effect for the Executive in the six-month period immediately
before such Change in Control and (z) with respect to long-term incentive
compensation opportunity, the value of the most recent long-term incentive
award, determined on an annualized basis, before such Change in Control; (C) the
action or inaction of any successor or assign hereto following such Change in
Control that constitutes a material breach of this Agreement, including, but not
limited to, the failure of any such successor or assign to assume, and to
perform under, this Agreement as contemplated in paragraph 14 below; or (D) NIC
requires the Executive to be based anywhere more than forty-five (45) miles from
the location of either the Executive’s office (if other than the Company’s
headquarters) or the Company’s headquartered offices immediately before such
Change in Control which relocation is adverse to the Executive, except for: (a)
required business travel to the extent substantially consistent with the
business travel obligations that the Executive undertook on behalf of NIC
immediately before such Change in Control; (b) if the Company relocates its
Corporate Headquarters more than forty-five (45) miles from its current location
in Lisle, Illinois, a Constructive Termination will not be deemed to occur if an
Executive refuses to relocate to the new Corporate Headquarters location and
resigns from the Company as a result; or (c) if the Company asks an Executive to
relocate more than forty-five (45) miles in connection with a Promotion to the
Executive’s Organizational Level (assuming the Executive’s base salary remains
the same or increases due to the Promotion), and the Executive refuses to
relocate, the Executive’s refusal and subsequent resignation will not, in and of
itself, trigger a Construction Termination. In the event of a Termination under
this paragraph 4(b), the Executive

E-5

--------------------------------------------------------------------------------




shall be paid the separation payments and benefits set forth in paragraph 5(b)
below. If the Executive’s involuntary termination of employment is for Cause, no
separation payments or benefits shall be due or owing by the Company or
NAVISTAR, INC. under paragraph 5(b) below; provided, that if such Cause exists
by reason of paragraph 4(a)(III) and is invoked during the eighteen (18) month
period immediately after the then most recent Change in Control, Cause shall
only be deemed to exist if NIC provided the Executive a written demand to
substantially perform required duties sufficiently in advance of such
termination and the Executive did not return to substantial performance of such
duties.


(c)    For purposes of this Agreement, notwithstanding any other provision of
this Agreement to the contrary, the Executive’s employment shall be deemed to
have terminated only if (i) the Executive is not, immediately after such event,
employed by NIC, or any other person with whom the Executive’s legal employer
would be considered a single employer under Section 414(b) or 414(c) of the
Internal Revenue Code of 1986, as amended, and the Treasury regulations and
other applicable authorities thereunder (the “Code”) (collectively, the
“Controlled Group”) and (ii) to the extent (and only to the extent) that a
“payment” (as defined in Section 409A of the Code) provided to the Executive
under this Agreement is subject to Section 409A of the Code, the Executive shall
not be considered to have terminated employment with NIC for purposes of this
Agreement until the Executive would be considered to have incurred a “separation
from service” within the meaning of Section 409A of the Code. The termination of
the Executive’s employment by any member within the Controlled Group shall be
deemed to be a termination by NIC for purposes of this Agreement if the
conditions imposed by the first sentence of this paragraph 4(c) are met.


(d)    For purposes of this Agreement, the Executive’s employment shall be
deemed a termination under paragraph 4(b) if: (i) a termination under paragraph
4(a) occurs before a Change in Control; (ii) the termination occurs in
connection with the signing of an agreement that occurs during the six (6) month
period preceding or following the Executive’s date of termination, and the
termination occurs at the explicit direction of any person or group who entered
into such an agreement with the Company during the six (6) month period
preceding or following the Executive’s date of termination, and the consummation
of such agreement will result in a Change in Control; and (iii) such agreement
is thereafter consummated, and as a result a Change of Control occurs, whether
or not the Change in Control actually occurs during the six-month period
following termination.


(I) if the Executive would be entitled to benefits under paragraph 5(a) absent
this paragraph 4(d) (a “Non-CIC Executive”), the Executive shall be entitled to
the benefits in paragraph 5(a) (which benefits shall be paid at the time
specified in paragraph 5(a)) plus the excess, if any, of the benefits in
paragraph 5(b) over the benefits in paragraph 5(a) (the timing of such excess
payments to be determined under this paragraph 4(d));


(II) if the Executive would not be entitled to benefits under paragraph 5(a)
absent paragraph 4(d) (a “CIC Executive”), the Executive shall be entitled to
the benefits in paragraph 5(b), except as provided in this paragraph 4(d) and
except that the deadline for execution of a release in paragraph 5(b) shall be
forty-five (45) days following the date of the Change in Control (instead of
forty-five (45) days following the date of Termination);


(III) the Payment Date for the lump sum payment in paragraph 5(b)(i) (the
“Paragraph 4(d) Payment Date”) shall be within thirty (30) days immediately
following the expiration of the applicable revocation period following the
execution of the Release or, if later in the case of a Non-CIC Executive, thirty
(30) days immediately following the Change in Control; provided, that payment
shall be made no later than 2 ½ months following the end of the calendar year in
which the Change in Control occurs; provided, however, that in the event a
payment is administratively impracticable to make by the end of the 2 ½ month
period, then such payment shall be made as soon as administratively practicable
in accordance with Section 409A of the Code. In the case of a Non-CIC Executive,
the payment shall be reduced by the lump sum paid pursuant to paragraph 5(a).


(IV) In the case of a CIC Executive, the continued health coverage, life
insurance, and outplacement benefits described in paragraph 5(b)(ii) shall be
provided as follows: The value of these benefits that otherwise would be paid
under paragraph 5(b) shall, instead, be paid in cash in a lump sum on the
Paragraph 4(d) Payment Date, provided, that if the benefits are subject to
Section 409A absent this paragraph 4(d), the benefits shall be provided in-kind
on the schedule specified in this Agreement absent this paragraph 4(d), except
that no benefit shall be provided prior to the Change in Control. Any flexible
perquisite allowance actually paid to the Executive at or before the time of
Termination shall be retained by the Executive as set forth in paragraph
5(b)(ii)(D), and, if the Executive returned such allowance to the Company prior
to the Change in Control, the amount returned shall be repaid to the Executive
on the Paragraph 4(d) Payment Date.
5.    Separation Payments and Benefits.


(a)In the event of a Termination as described in paragraph 4(a) above, the
Executive shall receive (and the Company and NAVISTAR, INC. shall be jointly and
severally obligated to provide to the Executive) the following separation
payments and

E-6

--------------------------------------------------------------------------------




benefits, the payment of which (except for payments referenced in paragraphs
5(a)(ii)(E) and 5(a)(ii)(F) below) shall be conditioned on the execution by the
Executive of a written release agreement in a form acceptable to the Company
(the “Release”) within forty-five (45) days following the date of Termination
(and non-revocation of the Release during the applicable revocation period):


(i)An amount equal to [ranging from one-hundred to two-hundred percent
(100-200%)] of the sum of the Executive’s annual base salary in effect at the
time of Termination and Target Annual Incentive (the “Severance Pay”). The
Severance Pay shall be paid in a lump sum on the Payment Date. For purposes of
this Agreement, “Target Annual Incentive” means the annual incentive amount that
would have been payable to the Executive for the Company’s fiscal year in which
the Termination occurred under the applicable NIC-sponsored annual incentive or
bonus plan(s), program(s), or policy(ies), including, but not limited to, the
Company’s Annual Incentive Plan, assuming the “targeted” level of performance
required for payment of such annual incentive or bonus was achieved for such
fiscal year of Termination and assuming Executive’s employment had not
terminated.


(ii)(A) Continued healthcare coverage for the 24-month period immediately after
the date of Termination, with the same coverage option as in effect immediately
before the date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s Termination, with such coverage being
provided in lieu of any post-termination healthcare continuation coverage which
the Executive and his or her covered spouse and dependents would otherwise have
been entitled to receive on account of said Termination under applicable federal
and state law (“COBRA Coverage”); provided, that for the first 12-month period,
Executive shall pay for such coverage at the current rate for active employees
who participate in the same plan at the same level of coverage, and for the
remaining 12-month period, Executive shall pay for such coverage on a monthly
Cost of Coverage basis (as defined below); (B) continued life insurance coverage
for the eighteen (18) month period immediately after the date of Termination, in
the same amount as in effect immediately before the date of Termination and
under the same terms and conditions such coverage is otherwise made available to
active employees of NIC following the Executive’s Termination; (C) twelve (12)
months of outplacement services with the Company-designated service provider,
and provided that the Executive initiates services within sixty (60) days after
the date of Termination; provided, that the payment for such outplacement
services shall in no event extend beyond the last day of the second taxable year
of the Executive following the taxable year of the Executive in which the
Termination occurred; (D) any flexible perquisite allowance actually paid to the
Executive at or before the time of Termination shall be retained by the
Executive; (E) subject to applicable law, a lump sum cash payment made on the
Payment Date in an amount equal to any unused vacation; and (F) such pension and
post-retirement health and life insurance benefits due to the Executive upon his
or her Termination pursuant to and in accordance with the respective
NIC-sponsored benefit plans, programs, or policies under which they are accrued
and/or provided (including grow-in rights as provided under the terms of the
applicable plan, program or policy). For purposes of this Agreement, “Cost of
Coverage” means the amount equal to 100% of the “applicable premium” as defined
under Section 4980B(f)(4) of the Code. For purposes of this Agreement, the
“Payment Date” means within thirty (30) days immediately following the
expiration of the applicable revocation period following the execution of the
Release (except as otherwise provided in paragraph 4(d) above); provided, that
payment shall be made no later than 2 ½ months following the end of the calendar
year in which the Termination occurs; provided, however, that in the event a
payment is administratively impracticable to make by the end of the 2 ½ month
period, then such payment shall be made as soon as administratively practicable
in accordance with Section 409A of the Code.


(iii)    An amount equal to a Pro Rata portion of the Executive’s Actual Annual
Incentive, which payment shall be in lieu of any payment to which the Executive
may otherwise have been entitled to receive under an NIC-sponsored incentive or
bonus plan (the “Pro Rata Bonus”). The Pro Rata Bonus shall be paid in lump sum
as soon as feasible following the completion of the incentive calculations for
the plan year; provided, however, that no amount shall be paid with respect to
an award designed to qualify under Section 162(m) of the Code until such award
has been appropriately certified in accordance with Section 162(m) of the Code;
provided, further, that payment shall be made no later than 2 ½ months following
the end of the calendar year in which such plan year ends. For purposes of this
Agreement, “Pro Rata” means a fraction the numerator of which is the number of
whole months from the beginning of the Company’s fiscal year in which the
Termination occurred through the date of Termination (including the month in
which the Termination occurs if such Termination occurs on or after the 15th day
of that month) and the denominator of which is equal to 12. For purposes of this
paragraph 5(a)(iii), “Actual Annual Incentive” means the annual incentive amount
that would have been payable to the Executive for the Company’s fiscal year in
which the Termination occurred under the applicable NIC-sponsored annual
incentive or bonus plan(s), program(s), or policy(ies), including, but not
limited to, the Company’s Annual Incentive Plan, based on actual performance
achieved for such fiscal year of Termination.


(b)    In the event of a Termination as described in paragraph 4(b) above, the
Executive shall receive (and the Company and NAVISTAR, INC. shall be jointly and
severally obligated to provide to the Executive) the following separation
payments and benefits, the payment of which (except for payments referenced in
paragraphs 5(b)(ii)(F) and 5(b)(ii)(G) below) shall be conditioned

E-7

--------------------------------------------------------------------------------




on the execution by the Executive of a written release agreement in a form
acceptable to the Company (the “Release”) within forty-five (45) days following
the date of Termination (and non-revocation of the Release during the applicable
revocation period):
(i)An amount equal to (A) a Pro Rata portion of the Executive’s Target Annual
Incentive, which payment shall be in lieu of any payment to which the Executive
may otherwise have been entitled to receive under an NIC-sponsored incentive or
bonus plan (the "CIC Prorated Bonus"), plus (B)  [ranging from one-hundred fifty
to three-hundred percent (150-300%)] of the sum of the Executive’s annual base
salary in effect at the time of Termination and the Executive’s Target Annual
Incentive (the “CIC Severance Pay”). The CIC Severance Pay and the CIC Prorated
Bonus shall be paid in a lump sum on the Payment Date.
(ii)(A) Continued healthcare coverage for the 24-month period immediately after
the date of Termination, with the same coverage option as in effect immediately
before the date of Termination (or substantially similar coverage option in the
event such prior coverage option is eliminated or unavailable) and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s Termination, with such coverage being
provided in lieu of COBRA Coverage; provided, that for the first 12-month
period, Executive shall pay for such coverage at the current rate for active
employees who participate in the same plan at the same level of coverage, and
for the remaining 12-month period, Executive shall pay for such coverage on a
monthly Cost of Coverage basis; (B) continued life insurance coverage for the
eighteen (18) month period immediately after the date of Termination, in the
same amount as in effect immediate before the date of Termination and under the
same terms and conditions such coverage is otherwise made available to active
employees of NIC after the Executive’s Termination; (C) twelve (12) months of
outplacement services with the Company-designated service provider, and provided
that the Executive initiates services within sixty (60) days after the date of
Termination; provided, that the payment for such outplacement services shall in
no event extend beyond the last day of the second taxable year of the Executive
following the taxable year of the Executive in which the Termination occurred;
(D) any flexible perquisite allowance actually paid to the Executive at or
before the time of Termination shall be retained by the Executive; (E) subject
to applicable law, a lump sum cash payment made on the Payment Date in an amount
equal to any unused vacation; and (F) such pension and post-retirement health
and life insurance benefits due to the Executive upon his or her Termination
pursuant to and in accordance with the respective NIC-sponsored benefit plans,
programs, or policies under which they are accrued and/or provided (including
grow-in rights as provided under the terms of the applicable plan, program or
policy).


(iii)A lump sum cash amount paid on the Payment Date in an amount equal to the
excess of (A) the present value of the Executive’s aggregate vested accrued
benefits (if any) as of date of Termination under the NAVISTAR INC. Managerial
Retirement Objective Plan (the “MRO”) and Supplemental Executive Retirement Plan
(the “SERP”), as each may be amended from time to time, including any successor
plans thereto, (collectively, the “Supplemental Plans”) in which the Executive
was participating either immediately before the Change in Control, as of the
date of the Executive’s Termination, determined after giving the Executive
eighteen (18) additional months of age and pension service credit, over (B) the
present value as of date of Termination of the Executive’s aggregate accrued
benefits (if any) to which the Executive is or may become otherwise entitled to
receive under the Supplemental Plans after giving effect to paragraph 5(c) below
(the excess shall be referred to as the “Supplemental Payment”); provided, that
for purposes of this paragraph 5(b)(iii) only, the Change in Control under this
document also constitutes a change in ownership or effective control of the
Company or a change in ownership of a substantial portion of the assets of the
Company under Section 409A of the Code (a “409A Change in Control”); provided,
further, that for purposes of this paragraph 5(b)(iii) only, the Executive’s
Termination under paragraph 4(b) (and excluding a Termination under paragraph
4(d)) that occurs during the eighteen (18) month period immediately after the
409A Change in Control. The present values shall be determined using actuarial
assumptions and discount rates under the NAVISTAR INC. Retirement Plan for
Salaried Employees, as may be amended from time to time (the “RPSE”) as in
effect immediately before the Change in Control as in effect as of the date of
the Executive’s Termination. For the avoidance of doubt, the Supplemental
Payment shall be in addition to (and not in lieu of) the accrued benefits (if
any) to which the Executive is or may become otherwise entitled to receive under
the Supplemental Plans.


(c)    With respect to the Supplemental Plans, if a Termination of Executive’s
employment occurs under paragraph 4(b) above, then (i) the Executive shall be
deemed to have been terminated for reasons other than Cause (for this purpose
only, as defined in the applicable plan); (ii) if, as of the date of
Termination, the Executive has accrued less than five (5) years of Credited
Service (as defined in the applicable plan) for the purpose of Section 10 of the
MRO and Section 9 of the SERP, but the Executive would have attained five (5)
years of Credited Service within eighteen (18) months of his or her date of
Termination, the Company shall deem the Executive to have attained the requisite
five (5) years of Credited Service (as defined in the applicable plan) for the
purpose of Section 10 of the MRO and Section 9 of the SERP as of the Executive’s
date of termination, and (iii) if, as of the date of Termination, the Executive
has accrued less than five (5) years of Credited Service (as defined in the
applicable plan) under the NAVISTAR INC. Supplemental Retirement Accumulation
Plan (the “SRAP”), but the Executive would have attained five (5) years of
Credited Service within eighteen (18) months of his or her date of Termination,
the Company shall deem the Executive to have attained the requisite five (5)
years of Credited Service (as defined in the applicable plan), and the
Executive’s account(s) will become vested and nonforfeitable under the SRAP;
provided, that for purposes of this paragraph 5(c)(i) and (ii) only, the Change
in Control constitutes a 409A Change in Control; provided, further, that for
purposes of this paragraph 5(c)(i) and (ii) only,

E-8

--------------------------------------------------------------------------------




that for purposes of this paragraph 5(b)(iii) only, the Executive’s Termination
under paragraph 4(b) (and excluding a Termination under paragraph 4(d)) that
occurs during the eighteen (18) month period immediately after the 409A Change
in Control. For the avoidance of doubt, accrued benefits (if any) to which the
Executive is or may become otherwise entitled to receive under the Supplemental
Plans and the SRAP shall be in addition to (and not in lieu of) the Supplemental
Payment. .


(d)    The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code, to the extent subject thereto,
and accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, an Executive shall not be considered
to have terminated employment with the Company for purposes of any payments
under this Agreement which are subject to Section 409A of the Code until the
Executive would be considered to have incurred a “separation from service” from
the Company within the meaning of Section 409A of the Code. Each amount to be
paid or benefit to be provided under this Agreement shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Agreement that are due within the “short term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following an Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Executive’s separation from service (or, if earlier, the
Executive’s date of death), with an appropriate adjustment for interest for
delayed payment (computed in a manner consistent with computing interest
adjustments for delayed pension payments under the RPSE). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to the Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year. If the period during
which the Executive has discretion to execute or revoke a release straddles two
calendar years, the Company shall make the payments that are subject to Section
409A of the Code and conditioned upon the release no earlier than January 1st of
the second of such calendar years, regardless of which taxable year the
Executive actually delivers the executed release to the Company. NIC makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment.


(e)    No amount (or portion thereof) of any separation payments or benefits
payable to the Executive under this Agreement shall be included in any
calculation for any pension benefits due the Executive from NIC.


(f)    In the event any separation payment remains due or owed to the Executive
under this Agreement as of the date of the Executive’s death, such separation
payment shall be paid to the Executive’s estate. Further, except as otherwise
required under the terms of this Agreement or under applicable law, any
separation benefit due or owed to the Executive under this Agreement shall cease
upon the date of the Executive’s death; provided, that any death benefit due or
owed to the Executive’s designated beneficiary(ies) under this Agreement as of
the date of the Executive’s death shall be governed by the respective death
benefit plan, program, or policy pursuant to which it is accrued and/or
provided. Upon the full satisfaction of the separation payments and benefits due
and owing to the Executive under this Agreement, all obligations to the
Executive hereunder shall be fully and completely discharged.


6.    Limitation on Payments.


(a)Notwithstanding any other provisions of this Agreement, in the event that any
payment or benefit received or to be received by the Executive (including any
payment or benefit received in connection with a Change in Control or the
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under paragraph 5 of this
Agreement, being hereinafter referred to as the “Total Payments”) would be
subject (in whole or part), to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the cash severance payments shall first be
reduced, and the noncash severance payments shall thereafter be reduced, to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax but only if (i) the net amount of such Total Payments, as so reduced
(and after subtracting the net amount of federal, state and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which the Executive would be subject in respect of such unreduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The

E-9

--------------------------------------------------------------------------------




Total Payments shall be reduced by the Company in its reasonable discretion
(other than with respect to payments subject to Section 409A of the Code) in the
following order: (A) reduction of any cash payment, excluding any cash payment
with respect to the acceleration of equity awards, that is otherwise payable to
the Executive that is exempt from Section 409A of the Code, (B) reduction of any
other payments or benefits otherwise payable to the Executive on a pro-rata
basis in a manner that complies with Section 409A of the Code and (C) reduction
of any payment with respect to the acceleration of equity awards that is
otherwise payable to the Executive that is exempt from Section 409A of the Code.


(b)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
shall be taken into account which, in the written opinion of independent
auditors of nationally recognized standing (“Independent Advisors”) selected by
the Company, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (ii) the value of any non cash benefit or any deferred payment
or benefit included in the Total Payments shall be determined by the Independent
Advisors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.


7.    Confidentiality; Non-Disparagement; Non-Solicitation; Non-Competition;
Cooperation.
In consideration of the amounts which may become payable pursuant to paragraph 5
of this Agreement, the Executive agrees to be bound by the covenants of this
paragraph 7. The Executive acknowledges that the covenants contained within this
paragraph 7 are essential elements of this Agreement, and that, but for the
agreement of the Executive to comply with such covenants, NIC would not have
entered into this Agreement to provide for payments under paragraph 5 herein.
The allocation of payments under paragraph 5 of this Agreement shall be made
with respect to the covenants of this paragraph 7 at such time(s) an allocation
would be deemed to be appropriate. The Executive agrees that he or she shall:


(a)    at all times during the Agreement Period and at all times following
termination of employment for any reason, hold in the strictest confidence and
not disclose, divulge or appropriate, directly or indirectly, for personal use
or the use of others, except as may be required in Executive’s work for the
Company, any confidential, secret, proprietary or privileged information
pertaining to the business of NIC obtained during the Executive’s employment by
NIC (collectively, “Confidential Information”), including but not limited to (i)
information related to all relationships of NIC with its customers or clients
which Executive would not, but for his or her relationship with NIC, have had
contact with (collectively, “Customers”) (including the identities of NIC’s
primary contacts at such Customers), trade secrets, inventions, ideas,
processes, formulas, source and object codes, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques; (ii) information regarding plans for research, trade secrets,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, investors and
Customers; and (iii) information regarding the skills and compensation of other
employees of NIC;


(b)    at all times during the Agreement Period and at all times following
termination of employment for any reason, refrain from publishing, providing, or
soliciting, directly or indirectly, any oral or written statements about NIC or
any of its respective officers, directors, employees, agents, representatives,
products, or practices that may be considered disparaging, slanderous, libelous,
derogatory, or defamatory, or which may reasonably expected to tend to injure
the reputation or business of NIC or any of its respective officers, directors,
employees, agents, representatives, products, or practices; provided, that such
restriction shall not limit the Executive’s ability to provide truthful
testimony as required by law or any judicial or administrative process;


(c)    at all times during the Agreement Period and for a period of [ranging
from twelve (12) months to twenty-four (24) months] twelve (12) months
immediately following termination of employment for any reason, not, directly or
indirectly (whether as owner, principal, agent, partner, officer, director,
employee, consultant, investor, lender or otherwise), provide services to any
other business or organization anywhere in the United States of America or its
territories, Canada, Mexico, Brazil, United Kingdom, Germany, South Africa,
United Arab Emirates, India and the People’s Republic of China, or any other
country in which NIC, directly or indirectly including but not limited to
through a joint venture, strategic alliance or other similar arrangement,
conducts business at the time of the Executive’s termination of employment that
competes with the business of NIC by (1) manufacturing, selling or servicing
medium or heavy duty vehicles with diesel powered engines (including but not
limited to commercial trucks, commercial buses, school buses, recreational
vehicles, and military vehicles), parts or components for such vehicles, diesel
powered engines for such vehicles, parts or components for diesel powered
engines for such vehicles, or providing financing or financing-related services
related to any such manufacturing, selling or servicing activities, or (2)
providing other

E-10

--------------------------------------------------------------------------------




services or products which are the same as or substantially similar to those
provided by NIC at the time of the Executive’s termination of employment, in
each case, with respect to which the Executive developed, received or learned
Confidential Information during his employment with NIC; provided, however, that
such restriction shall not prohibit the Executive’s purchase or ownership of
less than 5% of the outstanding voting stock of a publicly-held company so long
as such ownership is passive in nature;


(d)    at all times during the Agreement Period and for a period of twenty-four
(24) months immediately following a termination of employment for any reason,
refrain, without the written consent of the Company or NAVISTAR, INC., from,
directly or indirectly, (i) recruiting or soliciting any employee, consultant,
contractor, agent, or representative of NIC for employment or for retention as a
consultant or service provider for any entity other than NIC, (ii) encouraging
any employee, consultant, contractor, agent, or representative of NIC to leave
its employ or cease his or her relationship with NIC, (iii) hiring any person
who is then an employee, consultant, contractor, agent, or representative of NIC
for any entity other than NIC, or providing names or other information about
such employee, consultant, contractor, agent, or representative to any person or
business under circumstances which could lead to the use of that information for
purposes of recruiting or hiring for any entity other than NIC, (iv) interfering
with the relationship of NIC with any of its employees, consultants,
contractors, agents, or representatives, (v) soliciting or inducing, or in any
manner attempting to solicit or induce, any Customer, or prospect of NIC (1) to
cease being, or not to become, a client or customer of NIC, or (2) to divert any
business of such Customer or prospect from NIC, or (vi) otherwise interfering
with, disrupting, or attempting to interfere with or disrupt, the relationship,
contractual or otherwise, between NIC and any of its Customers, prospects,
suppliers, employees, consultants, contractors, agents, or representatives; and


(e)    at all times during the Agreement Period and at all times following
termination of employment for any reason, cooperate with and provide assistance
to NIC at any time and in any manner reasonably required by NIC or its
respective counsel in connection with any litigation or other legal process
affecting NIC, or in answering questions concerning any other matter, in which
the Executive was involved or had knowledge of during the course of his or her
employment (other than any dispute between the Parties concerning this
Agreement); provided, (i) the Company and NAVISTAR, INC. shall have provided the
Executive with advance written notice of the request to cooperate and/or assist,
(ii) the Company and NAVISTAR, INC. shall reimburse the Executive’s reasonable
attorneys’ fees and costs and such other expenses in connection with said
cooperation and assistance promptly after the Executive submits a written
request therefor together with copies of the invoices substantiating such
expenses, but in no event shall payment of any such fees, costs, and expenses be
made after the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred; provided, that prior to reimbursement
the Executive first delivers a written undertaking to the Company and NAVISTAR,
INC. to repay all such attorneys’ fees and costs and expenses paid to the
Executive prior to the final disposition of the litigation or other legal
process affecting NIC if it ultimately be determined by final judicial decision
from which there is no further right to appeal that the Executive is not
entitled to reimbursement of such attorneys’ fees and costs and expenses, and
(iii) that after the termination of employment for any reason, such cooperation
and assistance shall not require the Executive to forgo or significantly
interrupt any professional or personal commitment that he or she reasonably
deems significant or to take any action that, in his or her reasonable judgment,
could impair his or her ability to perform the responsibilities of or could
jeopardize the continuation of his or her then current employment or
self-employment.
The Executive acknowledges and agrees that NIC’s business is intensively
competitive, Executive’s employment required Executive to have access to and
knowledge of NIC’s confidential information and trade secrets, the Customers
have required a significant degree of difficulty, number of years, an amount of
money by NIC to acquire and develop, Executive has had significant personal
contact with and knowledge of the Customers, and the duration of the Customer’s
association with NIC and the continuity of the Customer-NIC relationships are of
the utmost importance to the success of NIC’s business. The Executive also
acknowledges and agrees that the business of NIC is conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States of America or its territories, Canada,
Mexico, Brazil, United Kingdom, Germany, South Africa, United Arab Emirates,
India and the People’s Republic of China, and any other country in which NIC
conducts business at the time of the Executive’s termination of employment with
NIC. The Executives further acknowledges and agrees that the Executive holds a
senior management role at NIC and that, if the Executive were to hold a
management position with a competitor of NIC, the Executive would be able to
exploit unfairly Confidential Information and/or Customer-NIC relationships.
Accordingly, the Executive acknowledges and agrees that the foregoing covenants
set forth in this paragraph 7 are reasonable, including without limitation, as
to scope, activity, subject, geography and duration, and that irreparable injury
will result to NIC in the event of any violation by the Executive of these
covenants, and that said covenants are a condition precedent to the Company’s
and NAVISTAR, INC.’s willingness to enter into this Agreement and pay the
consideration set forth in this Agreement. In the event that any of the
foregoing covenants are violated, the Company and NAVISTAR, INC. shall be
entitled, in addition to any other remedies and damages available under law,
equity, or otherwise, to recoup, offset, suspend, or terminate any or all
separation payments and benefits previously paid or otherwise subsequently owed
to the Executive under this Agreement, to injunctive relief from any court of
competent jurisdiction to restrain the violation of such covenants, and/or to
prevent any threatened violation by the Executive, and/or by any person or
persons acting for, or in concert with, the Executive in any capacity
whatsoever, without posting a bond or other security. In addition, if such a
court deems that any of the foregoing covenants are unreasonable, the Parties
agree that the maximum permissible period and scope prescribed by such court
shall be substituted for the stated period and scope.

E-11

--------------------------------------------------------------------------------








8.    Recovery or Offset of Payments; Recoupment.
(i) The Executive shall be required to repay incentive pay to the Company as
described in this Paragraph 8, and the Company may offset payments otherwise due
under this Agreement by the amounts required to be repaid under this Paragraph
8.    
(ii) Repayment of incentive pay shall be required if, and to the extent that,
the Compensation Committee of the Board of Directors of the Company (the
“Committee”) determines, in its sole discretion, that repayment is due on
account of a restatement of the Company’s financial statements or otherwise
pursuant to the Company’s Executive Compensation Recoupment Policy (as it may be
amended from time to time) (the “Recoupment Policy”). The Recoupment Policy (as
currently in effect) provides that, if the Executive is a “Covered Individual,”
as designated by the Committee, the Executive shall return, at the direction of
the Committee, incentive-based compensation awarded or paid to that Covered
Individual for one or more fiscal periods within no less than the preceding
three (3) year period if the result of a performance measure upon which the
award was based or paid is subsequently restated or otherwise adjusted in a
manner that would reduce the size of the award or payment, all as determined by
Committee or the Board of Directors.
Where the result of a performance measure was a factor in determining the
compensation awarded or paid, but (i) the subsequently-restated performance
measure was not the only factor used to determine the compensation awarded or
paid, or (ii) the incentive-based compensation is not awarded or paid on a
formulaic basis, the Committee will determine in its discretion the amount, if
any, by which the payment or award should be reduced.
(iii) If the Committee seeks to recover payment of incentive pay as a result of
a restatement of the Company’s financial statements or otherwise under the
Recoupment Policy, the Executive shall pay to the Company, as applicable, (A)
all or a portion (as determined by the Committee in its sole discretion) of the
amount by which the payment received by the Executive exceeds the amount that
would have been paid to the Executive based on the restated financial
statements, or (B) the amount (as determined by the Committee in its sole
discretion) to be repaid pursuant to the Recoupment Policy. Nothing in this
Paragraph 8(b) shall preclude the Company (or any other person) from taking any
other action.
9.    Enforcement.
The Executive agrees that any controversy or claim arising out of or relating to
this Agreement or the alleged breach hereof shall be instituted in the United
States District Court for the Northern District of Illinois, or if that court
does not have or will not accept jurisdiction, in any court of general
jurisdiction in the state of Illinois, and the Executive and the Company and
NAVISTAR, INC. hereby consent to the personal and exclusive jurisdiction of such
court(s) and hereby waive any objection(s) that may have to personal
jurisdiction, the laying of venue of any such proceedings and any claim or
defense of inconvenient forum; or
Any award shall be payable to the Executive no later than the end of the
Executive’s first taxable year in which the Company and NAVISTAR, INC. either
concede the amount (or portion of the amount) payable or is required to make
payment pursuant to a judgment by a court, and shall include interest on any
amounts due and payable to the Executive from the date due to the date of
payment, calculated at one hundred and ten percent (110%) of the prime rate in
effect at the Northern Trust Company (or any successor thereto) on the first of
each month.
If it is necessary or desirable for the Executive to retain legal counsel and/or
incur other costs and expenses in connection with the enforcement of any or all
of the Executive’s rights under this Agreement, the Company and NAVISTAR, INC.
shall, within thirty (30) days after receipt of an invoice certifying payment by
the Executive of such attorney fees, or payment of such other costs and
expenses, reimburse the Executive’s reasonable attorneys’ fees and costs and
such other expenses, including expenses of any expert witnesses, in connection
with the enforcement of said rights in an amount not to exceed [ranging from
$100,000 to no cap] in the aggregate; provided, that to the extent (and only to
the extent) such expenses are subject to Section 409A of the Code, in no event
shall any payment of the Executive’s fees, costs, and expenses be made after the
last day of the Executive’s taxable year following the taxable year in which the
expense was incurred; provided, further, that the Executive shall repay any such
advance of fees, costs, and expenses (and no additional advances or
reimbursements shall be made) (i) if there is a specific judicial finding that
the Executive’s request to litigate was frivolous, unreasonable or without
foundation, (ii) if it has been finally determined that the Executive’s
termination of employment for Cause was proper or (iii) if NIC determines in
good faith that as of the date of the Executive’s termination of employment,
grounds for an involuntary termination for Cause had existed.

E-12

--------------------------------------------------------------------------------










10.    Notices.
Any notices, requests, demands or other communications provided for by this
Agreement (other than the revocation of the Initial Release or the Release)
shall be sufficient if (a) in writing and if sent by U.S. Mail, certified or
registered mail, or a recognized overnight delivery service, (i) in the case of
the Executive, to the Executive at the last address filed in writing with NIC,
and (ii) in the case of NIC, to the Company or NAVISTAR, INC. at its
headquartered offices, currently at 2701 Navistar Drive, Lisle, Illinois, 60532,
Attention: General Counsel; or (b) in writing and if sent by e-mail, (i) in the
case of the Executive, to the Executive’s last known e-mail address, or (ii) in
the case of NIC, to the current e-mail address of the General Counsel of
Navistar, Inc.


11.    Non-Alienation.
The Executive shall not have any right to pledge, hypothecate, anticipate or in
any way create a lien upon any separation payments or benefits provided under
this Agreement; and no separation payments or benefits payable hereunder shall
be assignable in anticipation of payment either by voluntary or involuntary
acts, or by operation of law. This provision does not affect beneficiary
designations or testamentary dispositions to the extent applicable.


12.    Governing Law and Enforceability.
The provisions of this Agreement shall be governed by and construed in
accordance with applicable federal laws and, to the extent not inconsistent
therewith or preempted thereby, with the laws of the State of Illinois (without
regard to the conflicts of laws provisions of that State or any other
jurisdiction). If any provision of this Agreement is deemed invalid, illegal or
unenforceable by appropriate authority under the law of any jurisdiction
applicable to this Agreement, the remainder of this Agreement shall not be in
any way affected or impaired thereby and this Agreement shall continue as if
such provision were omitted, unless such omission would substantially impair the
rights or benefits of either party hereto. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to scope, activity, subject, geography and duration, such provisions shall be
construed by limiting and reducing them so as to be enforceable to the maximum
extent allowed by applicable law.
13.    Amendment and Cancellation.
If required by law or required to avoid adverse tax results to the Executive or
adverse tax or accounting results to the Company (or other material adverse
results to the Company due to changes in applicable law), this Agreement may be
amended by the Company in a manner reasonably intended to avoid such adverse
result. In all other circumstances, this Agreement may be amended or canceled
only by mutual agreement of the Parties in writing without the consent of any
other person and, so long as the Executive lives, no person, other than the
Parties hereto, shall have any rights under or interest in this Agreement or the
subject matter hereof.


14.    Successors; Binding Agreement.
All provisions of this Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company and NAVISTAR, INC. The Company
and NAVISTAR, INC. shall require their respective successors and assigns to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company and NAVISTAR, INC. would be required to perform
it if no such succession or assignment had taken place. Any reference in this
Agreement to the Company or NAVISTAR, INC. shall be deemed a reference to its
respective successors and assigns.


15.    Effect on Prior Agreements.
This Agreement hereby amends and supersedes any and all previous Executive
Severance Agreements (and such other severance agreements, written or
unwritten), including amendments thereto, entered into by the Parties.

E-13

--------------------------------------------------------------------------------








16.    Unfunded Agreement.
The separation payments and benefits paid under this Agreement shall be paid
from the general assets of the Company or NAVISTAR, INC., and the Executive
(including his or her designated beneficiaries, heirs, and successors to the
extent applicable) shall be no more than an unsecured general creditor of the
Company and NAVISTAR, INC., with no special or prior right, interest, or claim
to any assets of the Company or NAVISTAR, INC. for any separation payments or
benefits otherwise payable hereunder.


17.    Headings and Captions.
The headings and captions in this Agreement are inserted for reference and
convenience only and do not constitute a part of this Agreement and shall not be
applied to the construction of this Agreement.


18.    Counterparts.
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Agreement is not effective unless it is executed by
the Executive and returned to the Company and the Company confirms in writing to
the Executive that it has received the executed Agreement.
The remainder of this page is intentionally blank.





















E-14